Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The previous 112 rejections are withdrawn.
The previous 103 rejections are updated and maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 Lines 10-11 should be “the sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shiokawa (US 2015/0266159) in view of Sakurai (US 2006/0009127).
Regarding claim 1 (Currently Amended) Shiokawa discloses a substrate processing apparatus for polishing a substrate by pressing the substrate against a polishing pad, the substrate processing apparatus comprising: 
a polishing head (Item 1) defining a plurality of pressure chambers for pressing the substrate (Item 4, Paragraph [0051-53]); 
a computer (Item 500) configured to perform pressure feedback control by individually controlling pressures in the plurality of pressure chambers; 
the computer in communication with a sensor (Item 40) configured to measure a film thickness distribution of the substrate being polished; and 
the computer in communication with a plurality of valves and in communication with the sensor, the computer further configured during polishing a single substrate (Figure 5 and Paragraph [0079]) to change the pressure of at least one pressure chamber to one of the plurality of preset pressures for at least one of the plurality of pressure chambers each time one of a plurality of predetermined conditions is satisfied during polishing of the substrate by controlling at least one of the plurality of valves to measure a polishing rate applied to the substrate, to acquire a response characteristic of the polishing of the substrate, wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure feedback in the plurality of pressure chambers (Paragraphs [0070-73] discuss how the pressure can be changed in process depending on the output of the sensor.  Paragraphs [0073-79] discuss the formulas in which the computer calculates various variables responsive to the polishing pressures, including the RRP).  
Shiokawa fails to explicitly disclose a non-transitory storage medium configured to store multiple pieces of information on a plurality of preset pressures of the plurality of pressure chambers; and the computer to store in the non-transitory storage medium the acquired response characteristic corresponding to each of the preset pressures of the plurality of pressure chambers.
Sakurai teaches a substrate processing apparatus comprising a polishing head (Item T) defining a plurality of pressure chambers for pressing the substrate (Items E1-E5) and a non-transitory storage medium configured to store multiple pieces of information on a plurality of preset pressures of the plurality of pressure chambers (Paragraph [0061], “memory”); and the computer to store in the non-transitory storage medium the acquired response characteristic corresponding to each of the preset pressures of the plurality of pressure chambers (Paragraphs [0061-77] gives an example of how the pressures correlate to a polishing rate/response characteristic and the complex process of determining the proper polishing rate).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the non transitory storage medium of Sakurai to the substrate processing apparatus of Shiokawa.  To determine the polishing model is very complicated due to all of the variables.  Storing some of the information as look up tables or known results would allow for these polishing models to more easily be accomplished ( Sakurai Paragraph [0019]).  
Regarding claim 2 (Original) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 1, wherein the predetermined condition is that a certain period of time has elapsed (Shiokawa; Paragraph [0076] “closed loop control device 502 acquires the target polishing rate MRR_Tgt at each point in time” ).  
Regarding claim 3 (Original) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 1, wherein a plurality of the preset pressures include a reference pressure condition (Shiokawa Paragraph [0094 and 99] and figure 9 discuss the initial pressure, how it changes over time and a reference polishing trajectory) including reference values Page 2 of 9for the pressure chambers and a plurality of preset pressure conditions obtained by changing only the pressure value in one pressure chamber from the reference pressure condition (Paragraph [101 - 103]).  
Regarding claim 4 (Previously Presented) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 1, wherein the computer is further configured to measure the polishing rates by performing the polishing on one substrate under the preset pressures in sequence (Shiokawa Abstract, the measuring and pressure change is done while polishing, not in a subsequent polishing operation).  
Regarding claim 5 (Previously Presented) Shiokawa in view of Sakurai disclose the substrate processing apparatus according to claim 3, wherein the computer is further configured to acquire a reference rate indicative of temporal change of a polishing rate on the basis of the reference pressure condition, perform standardization of the polishing rate that has been obtained by performing the polishing under the preset pressures in sequence, the standardization being performed on the basis of the reference rate, and thereby correct the polishing rate (Shiokawa Paragraphs [0094 and 99-103] and Figure 9 discusses the polishing trajectory).
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues Shiokawa does not disclose “acquire a response characteristic of the polishing substrate”, wherein the response characteristic “indicates responsiveness of the polishing of the substrate to the pressure feedback in the plurality of pressure chambers”. Wherein the response characteristic is stored.  The Examiner respectfully disagrees.  As discussed in Figure 5 and Paragraphs 70-74, Shiokawa uses the sensor 40 to calculated the film profile during the polishing and adjusts the pressure within the different chambers to achieve the film profile target.  Paragraphs [0073-79] discuss how the computer evaluates different formulates to determine the proper pressure distribution to obtain the target polishing rates and the target film profile.  The claim requires a “to measure a polishing rate applied to the substrate, to acquire a response characteristic of the polishing of the substrate, and to store in the non-transitory storage medium the acquired response characteristic corresponding to each of the preset pressures of the plurality of pressure chambers, wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure feedback in the plurality of pressure chambers.” The broadly claimed response characteristic can be any variable dependent on the pressure feedback.  As such in Paragraph 78 Shiokawa discussed how the pressure of the retaining ring can be affected by the rebound in the polishing pad based on the other pressure chambers.  Shiokawa does not discuss the function of storing variables. This is relied upon by Sakurai as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723